COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  DOVENMUEHLE MORTGAGE, INC.,                     §
  FANNIE MAE, and NEXBANK, SSB,
                                                  §               No. 08-19-00278-CV
  Appellants,
                                                  §                  Appeal from the
  v.
                                                  §            County Court at Law No. 6
  PETER LABRADO and ROSEMARY
  LABRADO,                                        §             of El Paso County, Texas
  Appellees.                                      §               (TC# 2018DCV4757)

                                                  §

                                 MEMORANDUM OPINION

       Appellants Dovenmuehle Mortgage, Inc., Fannie Mae, and Nexbank, SSB have filed a

motion to lift the abatement in this case and voluntarily dismiss this appeal with prejudice because

the parties have settled. See TEX.R.APP.P. 42.1(a)(1). The motion is granted, and this appeal is

dismissed. Costs are taxed against the Appellants. See TEX.R.APP.P. 42.1(d).



March 31, 2021
                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.